Title: To Thomas Jefferson from Thomas Blanchard, 13 August 1787
From: Blanchard, Thomas
To: Jefferson, Thomas


Bordeaux, 13 Aug. 1787. Hopes that being presented by Mr. Barclay is sufficient excuse for writing; if not, “being an american may; for we are told that your Excellency’s goodness and attention, extend to the most inconsiderable of your Countrymen.” Has established himself at Bordeaux as an American ship broker with the advice and approval of Bondfield who vouches for him and suggested that he write; hopes TJ will give him his approbation.
